Hamer slev, J.
(dissenting). The plaintiff owned an equitable interest in the land of the defendant Lawrence. I do not think Lawrence could destroy that interest by an assignment for the benefit of creditors. The plaintiff’s remedy might be defeated by the act of an innocent third party which should create a superior equity, —such as a purchase by an innocent purchaser or an attachment by an innocent creditor. But the trustee in insolvency is not an innocent purchaser; he takes subject to the equity, and so far as he represents the creditors he can take no more. Cooke v. Thresher, 51 Conn. 105; Merwin v. Austin, 58 id. 22, 34.
If the assignment can be regarded as equivalent to an attachment by the creditors, it can only be so regarded in respect to the property assigned and the rights of the debtor; the plaintiff’s equitable interest was not assigned.
This case is distinguishable from In re Wilcox & Howe Co., 70 Conn. 220, which turned on the construction of a statute making an unrecorded conditional sale absolute as to all persons except the vendee and his personal representatives, and decided only that “ personal representatives ” as there used, did not include a trustee in insolvency, who represented both the debtor and his creditors. Such a decision does not justify the broad proposition that an assignment for the benefit of *369creditors operates ex proprio vigore on the equitable rights of third parties in the same manner as a sale to an innocent purchaser or an attachment by a creditor without notice. The opinion involves this proposition and therefore I dissent.
In this opinion Andrews, C. J„, concurred.